McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. I would hold that the plain language in the second letter and the employer’s treatment of the returning strikers would have logically led a reasonable person to believe that he or she had in fact been discharged.
“The test of whether or not an employee has been discharged depends upon the reasonable inference that the employees could draw from the language used by the employer.” NLRB v. Hale Manufacturing Co., 570 F.2d 705, 708 (8th Cir.1978) (citations omitted). “The fact of discharge of course does not depend on the use of formal words of firing. It is sufficient if the words or action of the employer ‘would logically lead a prudent person to believe his [or her] tenure had been terminated.’ ” NLRB v. Trumbull Asphalt Co., 327 F.2d 841, 843 (8th Cir.1964). If the second letter sent by the employer had been “a notification to the strikers of their having been permanently replaced and of the respective rights of the Company and the strikers resulting from that replacement,” at 1152, I would join the majority opinion. In my view, however, the second letter did not limit itself to setting forth the employer’s right to hire permanently replaced employees or outlining the strikers’ rights as permanently replaced employees. The plain language used in the second letter — “You are no longer employed” and “former employment” — clearly indicated that the employer had terminated the employment relationship. The information about the termination of employee benefits and the enclosure of checks representing the amount of any accrued benefits were also consistent with discharge.
Moreover, the employer’s treatment of the former strikers upon their return to work was inconsistent with their status as employees. The employer’s treatment of the returning strikers as former employees distinguishes the present case from Vulcan Hart Corp. v. NLRB, 718 F.2d 269, 274-75 (8th Cir.1983). In that case, despite the equally strong termination language used in the letter in question, the employer did not treat the returning strikers as new employees and ultimately reinstated them. We held that in that context the employer’s letter did not operate as a discharge. Id. at 275. By contrast, in the present case the employer treated one returning striker as a job applicant and it has not reinstated any of them.
Whether or not the employees were discharged is determined under an objective test. The subjective beliefs of these particular strikers or the unfair labor practice charges their union representatives decided to assert in subsequent labor proceedings are not relevant to this determination.
Because I would hold that the second letter did in fact discharge the eleven strikers in violation of the National Labor Relations Act, 29 U.S.C. § 158(a)(1), (3), I would deny the petition for review and enforce the order of the Board.